department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil code date date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 of your without founder during 20xx 20xx and 20xx we have determined that your net_earnings inured to the benefit of private individuals by regularly paying personal expenses the expenditures as salary or compensation the transactions that resulted in funds inuring to private individuals were multiple or repeated transactions during the year and appear to overwhelm the amount of exempt activity conducted if any therefore you have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1 c - d ai contemporaneously recording further you have failed to respond to repeated reasonable requests to allow the internal revenue services to examine your records regarding your receipts expenditures or a and revrul_59_95 1959_1_cb_627 as required by the ir c activities contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20x x and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date date tax_exempt_and_government_entities_division if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosutes publication paul a marmolejo acting director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations commerce street ms dal dallas tx date date taxpayer_identification_number form tax_year s ended december 20xx 20xx 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date august 20xx certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx issue whether hereinafter referred to as the foundation is operated exclusively for exempt purposes described within internal_revenue_code c a whether the purpose b whether than public interests is engaged primarily in activities that accomplish an exempt is operated for the purpose of serving a private benefit rather whether any part of the net_earnings of private_shareholder_or_individual inured to the benefit of any whether complied with record keeping requirements as required under internal_revenue_code sec_6001 and sec_6033 should tax exemption under sec_501 of the internal_revenue_code be revoked because their activities have not met the requirements of sec_501 of the internal_revenue_code if revocation is upheld what should the effective date should be facts was founded by the foundation was incorporated in the state of form_1023 application_for recognition of exemption in a determination_letter dated august 20xx was recognized by the internal_revenue_service as exempt from federal_income_tax and as not being a private_foundation as an organization described under sec_509 of the internal_revenue_code in march 20xx in july 20xx the organization filed the articles of incorporation set forth the following purpose article vi- purpose fe the foundation application set forth the following activities and operational information form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx on january 20xx letter was mailed to the organization informing them of an examination for the tax_year december 20xx on march 20xx agent interviewed founder and explained president concerning the foundation’s programs and activities during the interview that the foundation does not have any employees and is operated from his home in he controls the financial affairs of the foundation he has management authority over the foundation’s day to day operations and decisions and he has sole signature_authority on the foundation’s bank accounts ‘and stated that foundation provides youth with and at local stated in a subsequent interview that he takes kids to on march 20xx he serves as an for youth he further explained that he pays for the poor children and that he is the only person that conducts these activities according to foundation has achieved many accomplishments as described above when questioned about the specific events no details on the number of kids event dates method of transportation and number of accompanying adults were provided when asked to provide substantiation to support specific event dates location of events and number of children who participated in the events nothing was provided the foundation did not have any brochures pamphlets or photos as evidence of activities carried on and purchases and for the agent made several requests to obtain any type of documentation to support the activities that occurred during the tax years that ended december 20xx 20xx 20xx has not provided any documentation to support any of the activities following the interview with 20xx tax_year the examination was expanded to include tax years december 20xx and december 20xx and examination of the financial records for the december funding during the periods under examination the foundation reported the following sources of funding on their form 990-ez returns form 990-ez part - statement of revenue and expenses revenue sources 20xx 20xx 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx december 20xx xx xxx xx xxx xx xxx xxx xxx xx xxx xx xxx xx xxx xxx xxx xx xxx xx xxx x xx xxx totals the foundation incurred numerous expenses the bank statements and cancelled checks were reviewed and analyzed for tax years under examination the following is a summary of expenses_incurred descri of totals in order to substantiate that the expenses were related to the foundation’s exempt_activities the agent requested documentation invoices receipts and an explanation purpose of expenditures the foundation responded with general explanations but no supporting documentations validating the expenses were ever provided the foundation does not have an accountable_plan in place to authorize and approve expenses see exhibit for a summary of expenses by tax_year agent issued several information_document_request idr and letters requesting receipts and information with respect to how these expenditures were related to the foundation’s exempt purposes the foundation did not respond to the requests law sec_1_162-1 states in general that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer's trade_or_business except items which are used as the basis for a deduction or a credit under provisions of law other than sec_162 sec_1_62-2 provides that if an arrangement meets the requirements business connection substantiation and returning-excess-payments provisions of this section all amounts paid under the arrangement are treated as paid under an accountable_plan sec_1_62-2 provides that expenses reimbursable under an accountable_plan must constitute deductible business_expenses under sec_162 or other business deduction statutes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit 886-a form rev january explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx sec_1_62-2 provides that expense reimbursements under an accountable_plan must satisfy the substantiation rules of sec_1_162-17 or sec_1_274-5t of the regulations treasury sec_1_274-5t n general - sec_274 and this section contemplate that no deduction or credit shall be allowed for travel entertainment a gift or with respect to listed_property unless the taxpayer substantiates the requisite elements of each expenditure or use as set forth in this paragraph b sec_1_274-5t travel away from home -the elements to be proved with respect to expenditure for travel away from home are i amount -amount of each separate expenditure for traveling away from home such as cost of transportation or lodging except that the daily cost of the traveler's own breakfast lunch and dinner and of expenditures incidental to such travel may be aggregated if set forth in reasonable categories such as for meals for gasoline and oil and for taxi fares ii time -dates of departure and return for each trip away from home and number of days away from home spent on business iii place -destinations or locality of travel described by name of city or town or other similar designation and iv business_purpose -business reason for travel or nature of the business benefit derived or expected to be derived as a result of travel sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable and educational_purposes no part of the net_earnings which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d ii states that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 states in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such code section sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that in order for an organization to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code sec_1 c -1 b provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page schedule number or exhibit ‘oa bbb name of taxpayer explanations of items year period ended tax identification_number december 20xx december 20xx december 20xx sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides an organization is not operated exclusively for one or more exempt purposes only if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals its sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in generally accepted legal sense and includes the relief of the poor and distressed and the promotion of social welfare by organizations designed to lessen neighborhood tensions eliminate prejudice and discrimination or combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into form 886-a of the treasury-internal revenue service publish no irs gov department catalog number 20810w page schedule number or exhibit 886-a form rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx december 20xx its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 in better business bureau of washington d c stated that an organization is charitable purpose that is substantial in nature not operated exclusively for charitable purposes if inc v u s 326_us_279 the supreme court it has a single non in 765_f2d_1387 cir affg tcmemo_1984_349 the court indicated whether an organization has a substantial nonexempt purpose is a question of fact to be resolved on the basis of all the appropriate evidence in 70_tc_352 the tax_court observed factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose revrul_59_95 you do not qualify for exempt status under sec_501 of the code because of your failure to comply with the regulations under sec_6033 of the code the foundation’s position has not been determined whether hereinafter referred to as the foundation is operated exclusively for exempt purposes described within internal_revenue_code c the founder states the foundation has engaged in ongoing activities such as they conducted these activities the foundation was unable to substantiate event dates and locations number of children involved in activities or brochures and pamphlets that advertised the activities based on the facts of the examination the organization does not qualify for exemption the organization has not furnished proof that a whether the is engaged primarily in activities that accomplish an exempt_purpose in order for an organization to retain its exempt status it must demonstrate to the service that it meets both the organizational and the operational tests the foundation fails to meet the operational_test because it cannot substantiated any activities actually occurred revenue_agent made multiple and repeated request for documentations to support the activities and programs the foundation simply did not provide the records to support and substantiate the existence of their activities b whether benefit rather than public interests is operated for the purpose of serving a private form 886-a publish no irs gov department of the treasury-internal revenue service catalog number 20810w page schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer december 20xx december 20xx december 20xx sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests during the examination revenue_agent obtained and analyzed the foundation’s bank statements and cancelled checks for all years under examine the founder used the organization's debit card on regular basis purchase vehicle fuel and card repairs restaurants and fast food establishments cash withdrawals airline tickets and hotel bills gym membership child care expenses and the likes checks were written for cash to law groups home owner association fees traffic tickets state of auto tags city of the foundation does not own any vehicles which is the property of the founder no documentation was provided that the funds were expended for ordinary and necessary expenses of the sec_162 and sec_274 the payments were made under a non-accountable plan reg sec_1_62-2 substantially_all of the expenses_incurred by the foundation lacked documentation that would satisfy the requirements of an accountable_plan therefore substantiate that the funds expended benefited a public rather than private interest building permits departments and car repairs and insurance failed to whether any part of the net_earnings of of any private_shareholder_or_individual an organization described in sec_501 must establish that no more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 sec_1_501_c_3_-1 of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests failed to provide documentations to substantiate that all the funds expended benefited a public rather than private interest without evidence receipts invoice plausible explanations that the expenses_incurred serves a charitable purpose and were ordinary and necessary to carry out charitable activities we can only conclude that expenses were incurred for non-exempt purposes inured to the benefit the founder has sole and exclusive control_over the bank accounts he has control_over the funds received from fundraising events disbursements and assets of the organization he is the sole officer and makes all decisions on the activities of the organization the examination determined that the foundation has no internal controls in place to ensure that funds are used for exempt purposes whether internal_revenue_code sec_6001 and sec_6033 the foundation failed to provide the required_documentation requested to substantiate their exempt_activities and financial expenditures per sec_6033 of the code revrul_59_95 you do not qualify for exempt status under sec_501 of the code because of your failure to comply with the regulations under sec_6033 of the code complied with record keeping requirements as required under under sec_1_6033-2 of the regulations every organization exempt from tax whether or not it is required to file an annual information_return shall submit additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx december 20xx during the examination several requests for information were made but the foundation failed to supply the requested information the organization has clearly failed to provide the requested information despite adequate notice as required by sec_1_6033-2 of the regulation should tax exemption under sec_501 of the internal_revenue_code be revoked because their activities have not met the requirements of sec_501 of the internal_revenue_code if revocation is upheld what should the effective date be sec_1 c -1 d ii of the regulations states that an organization is not organized exclusively for any of the purposes specified in sec_501 of the code unless it serves public rather than private interests the foundation’s funds were used substantially for the private benefit of the founder and president during the tax periods under examination based on the facts of this examination the exemption under sec_501 as a charitable_organization revocation of the organization’s exempt status is recommended since it is not operated exclusively for exempt purposes serves a private benefit rather than public interest based on the facts learned during the examination the c tax exempt status of should be revoked because it is not operated exclusively for tax exempt purposes the effective date of revocation is 20xx because that is the first day of the tax_year we recognized as not being operated as organization described under sec_501 of internal_revenue_code does not qualify for conclusion does not satisfy both the organizational_test and the operational_test accordingly the foundation does not qualify for exemption under sec_501 and its tax exempt status should be revoked this proposed revocation would be effective january 20xx the foundation will be required to file form_1120 for the tax period ending december 20xx and for all subsequent tax years form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
